European Aviation Safety Agency (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Transport and Tourism, on the Council common position for adopting a regulation of the European Parliament and of the Council on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (10537/3/2007 - C6-0353/2007 - (Rapporteur: Jörg Leichtfried).
rapporteur. - (DE) Madam President, Mr Vice-President, ladies and gentlemen, as a postscript to this report, since the process is apparently drawing to a close, let me take the opportunity to express my sincere thanks to all those Members who have supported me in this work over a period of more than one and a half years. My special thanks go to Mr Becsey, Mr Degutis, Mrs Lichtenberger and Mr Kohlíček, to the Commission for its strong support and to our Secretariat, and particularly Mr Vervloet. It was certainly very interesting to see how colleagues truly became friends in the course of that year and a half as a result of working together. That is also reflected in the report we have produced. Thank you all very much.
On the report itself, we are confronted with a paradox with regard to European airspace. On the one hand, Europe's airspace has been completely liberalised for the aviation industry and air carriers, while, on the other hand, there are still 27 different civil aviation authorities with 27 sets of rules and ways of thinking which sometimes diverge. As a result, the skies above Europe have not become any safer but are actually less safe than they were. This has led certain airlines to engage in a kind of licence shopping, in which they have tried to obtain their licences in countries where licences can be got more easily and where the rules may not be quite so strictly applied. The consequence has been very many minor incidents, some accidents and some disasters in Europe's airspace.
The idea behind this report - an idea I fully support - was to create uniform rules governing air operations, certification of aircraft and aircraft parts and licensing of pilots. The aim was not only to create uniform rules but also to ensure that they were then jointly and simultaneously implemented. That was the Commission's original intention, and a large majority of the European Parliament endorsed that intention.
Our aspiration, however, was to go further and make it easier to achieve the desired aim. We wanted EASA, the European Aviation Safety Agency, to become more efficient, to be able to act more swiftly and to be more responsive. It was the wish of Parliament that the controlling body of EASA, the Management Board, which still reflected and asserted the national interests of the Member States or the national agencies to some extent in its deliberations and activities, should be given a somewhat more independent position.
The second idea was that, since only two options had hitherto been available to EASA for dealing with errors and problems, namely to do nothing or to withdraw an operator's licence altogether, there was a need to find intermediate responses.
The third point, which I consider essential, was that one group of staff employed in air operations with special responsibility for safety, namely cabin crews, was still the only uncertificated category of personnel in the entire field of aviation and that this had to be changed.
What has been achieved? With regard to the Management Board, we succeeded in improving the situation by securing an obligation on its members to submit a report to the competent committee of the European Parliament. We also managed to introduce a system of penalties which enables EASA to respond flexibly instead of having to choose between the so-called 'nuclear option' and no action at all. Above all, we also succeeded in finding a means of ensuring that cabin staff will henceforth be licensed. In other words, a uniformly high level of training, safety standards and all the accompanying attributes will now be found among cabin crews too.
We have managed to deliver a report that has largely won the acceptance of all parties. The industry was content with the report, the trade union was content, the employees were content, our House was content, and all but a few of the Member States were content with it.
The most important success, however, lies in the fact that passengers in Europe's aircraft will be safer in future. That was the most important thing we could have achieved, and we have achieved it.
(Applause)
Vice-President of the Commission. - (FR) Madam President, Mr Leichtfried, ladies and gentlemen, we are now on the verge of obtaining agreement at second reading with the Council on an extremely important proposal. We owe this especially to the fine work by the rapporteur, Mr Leichtfried, who I wish to congratulate specifically. We also owe this result to the spirit of compromise among all the shadow rapporteurs, and I wish to express my thanks to them also.
I wish to remind you of the approach underlying this proposal for a regulation. On adopting Regulation (EC) No 1592/2002, laying down common rules in relation to airworthiness and establishing the European Aviation Safety Agency, it was agreed that an optimum and uniform level of safety could only be secured by extending the scope of this text and, therefore, extending the powers of the European Aviation Safety Agency to air operations, pilots' licences and safety of airline companies in third countries: this is the purpose of the amendment to Regulation (EC) No 1592/2002. Furthermore, this proposal intends to step up controls and penalties in the event of non-compliance with these rules and, in the light of experience, to improve the functioning of the European Aviation Safety Agency.
The Council's common position generally follows the proposal made by the Commission, even though a number of provisions, such as those relating to the Agency's governance, have been reduced. The common position also takes account of a number of amendments tabled by Parliament at first reading.
Our three institutions have worked hard in recent months to reach an agreement at second reading. Some major improvements were made thanks to amendments by Parliament. This has produced a system of fines, as Mr Leichtfried has just told us, which will allow the Commission to give a tailored response in the event of minor infringements of the safety rules. This option is in addition to the withdrawal of certificates and will add flexibility to relations between the Agency and the entities it administers.
Thanks to the persistence of Parliament, the initial Commission proposal concerning cabin crew attestations was reintroduced. This is a major step forward in acknowledgement of this profession. The added value of well-trained cabin crew is quite obvious. They have solved delicate situations on a great many occasions. Cabin crew perform a major safety function. A pragmatic solution was also found to flight time limitations.
Additionally, in specific discussions on the Agency's budget in relation to fees and charges, the Commission undertook to take account of the specific situation of small and medium-sized enterprises when reviewing the Regulation on fees and charges, especially the impact on their economic feasibility.
In relation to the definition of complex aircraft, I feel the compromise is balanced. I understand the concerns of some Members not to overburden certain sectors of the market with requirements. Here the Commission will also assess the economic impact of including aircraft with one or more turbojet engines or turboprops. Concerning possible changes to the system for ultralight aircraft, the Commission will ask the Agency for its opinion on this matter.
Madam President, ladies and gentlemen, I think I have covered all the major points in the compromise. The Commission can therefore easily accommodate these amendments which reflect a negotiated compromise between the three institutions. I again thank Parliament and the Council for allowing a rapid second reading. Rapid adoption of this text will also guarantee the Agency's reserve for the year 2007. Thus, the last phase of implementation in the EU of a coherent and uniform set of safety rules will be completed with the proposal that I will make to the College in June 2008 on extending the powers of the European Aviation Safety Agency to safety of airport infrastructure, air traffic control and air navigation services.
Therefore, ladies and gentlemen, thanks to your determination and, I repeat, of your rapporteur in particular, we can move European skies closer to maximum safety.
on behalf of the PPE-DE Group. - (HU) Thank you, Madam President. I would like to congratulate the rapporteur and shadow rapporteurs on my own behalf too, and I think that perhaps in this way we will manage to close this chapter tomorrow at the second reading. To touch briefly upon the compromises for the second reading, which are important for my group: the first is the issue of punishment, which has cropped up many times. The current text has already improved a lot, and I think that there is a lot of protection in it for those concerned. It truly is progress that the licence does not have to be taken away immediately, and I also hope that the built-in system of an appeals authority established by the Commission really will work and not destroy small businesses.
The other big question for my group was tariffs, mainly on the part of the British and Czechs. It is still too expensive for small businesses and - I think - my British colleagues will say so, and I also hope that the obligation, undertaken by the Commission, that we will mention the situation of small businesses even more at the time of the audit, will be noticeable. I considered the composition of the management authority and management administration to be very important, and Parliament really has been given a role of political control here, which I feel is a very important step forward so that the Member States do not send to the administration whatever and whoever they want. Financial independence is also important for this authority so that we can put the revenue into different categories depending on where it was taken from.
To summarise, I would therefore like to congratulate all my colleagues, and to say that I hope the responsibility has filtered through to everyone. It also shows that by joining forces we have, with the Council, been able to bring the issue of cabin crews back to the original Commission level, and it shows that we have been able to find a very good compromise on restrictions of flying time. I would like to thank the Council, the Commission and the rapporteur again for their work.
on behalf of the PSE Group. - (ES) Madam President, I wish to congratulate my colleague Jörg Leichtfried on his human qualities and on his ability to make friends in a complex parliamentary confrontation on such a technical issue, but also so vital an issue, in order to ensure safety in such an important sector for European economic development as aviation.
I also wish to state my satisfaction at the progress made in relation to safety, a difficult and complex issue if ever there were one, with some areas that are totally clear, as today's report shows, and others rather darker, although I prefer not to say which areas occur to me. Today we have certainly taken another stride towards finalising a long and complicated process, at least part of which began many years ago with the transfer of JAR-OPS requirements to EU-OPS requirements; I refer in particular to the progress made concerning rest and flight time.
At that time both Parliament and the Commission committed ourselves to charging the Agency with moving forward on an issue which, though difficult, ultimately filled an inexplicable gap and, at that particular time, required updating. Thus I am pleased that those involved were able to accept this commitment, which I feel was important and was what Parliament was bound to do. All in all, I feel these issues will have to be reviewed following the study and the proposals now being drawn up by the Commission on the situation of the aviation sector in terms of social and employment issues, an important concern.
I am also very pleased at the agreement on cabin crew, whose professionalism and certification must be recognised. As the Commissioner rightly said, it is in everyone's interest from the point of view of safety for training to be improved.
I am likewise very pleased at the positive outcome of the definition of helicopters, which at one point had created cause for concern in the production sector.
I also feel the solutions provided on penalties are extremely important, as also Parliament's control not only in relation to comitology, in the case of flight time, but also in relation to the right to information, in the case of the Management Board.
I wish to congratulate the rapporteur on his flexibility and clarity in connection with the Agency's budget, since, as a member of the Committee on Budgetary Control, I feel it is essential for this kind of Agency.
To end, I wish to express the hope that the Agency can develop without clashing with Eurocontrol. In my opinion European and worldwide aviation safety needs both bodies, and it needs both to be equally effective.
on behalf of the ALDE Group. - (LT) My thanks to the rapporteur and shadow rapporteurs, the Commission and the Council. I have found this subject and all the work done on it not only interesting, but also useful.
Despite the fact that after lengthy discussions an acceptable compromise has been achieved on nearly all issues, the Commission's position regarding the classification of aircraft types up to 7 500 kg according to weight gives cause for concern. The Commissioner has briefly touched upon the subject. This apparently very technical subject is of great importance to the aviation industry and happens to be very complex; therefore, it would have a significant impact on the development of new technologies and their implementation in the aviation industry.
Unfortunately, discussions on this directive have been used not for the first time, to my understanding, to promote internal competition without much consideration being given to the damage caused to the whole of the European Union in terms of outside competition. I have in mind competition with the United States, Brazil and possibly very soon with China.
Personally I am disappointed with the Commissioner's position on this issue. To some extent I can appreciate the positions of Individual Member States being protected in the European Council. However, the European Commission should not have considered this issue from the narrow point of view of the corporate interests of individual countries. The benefits for the Union and possible harm caused by the implementation of such decisions should have been given serious consideration. In order to avoid bureaucracy, small companies and individual aircraft owners would be forced to use single-engine aircraft produced using obsolete technologies instead of modern twin-engine ones with modern jet technology.
The worst thing about it is the fact that this decision has been made under the disguise of aviation safety. Who has ever heard of a single-engine aircraft being safer than a twin-engine one? Regretfully, this is the understanding of aviation safety shared by the Council and, alas, the Commission today.
Today I am not afraid to sound very categorical because, as a pilot myself, I know what I am talking about. I am interested not in the declarative, departmental side of the issue, but merely the practical side. I am sure it will not be long before we start to feel the consequences of this, to my true belief, very wrong position and will then unavoidably have to declare the names of its creators to the aviation community. Nevertheless, I believe in the efficiency of the Aviation Safety Agency and in its position enough to be prepared to undertake another study with a view to assessing these conclusions and perhaps negating them.
on behalf of the UEN Group. - (PL) Madam President, Mr Leichtfried has done excellent work on the task with which he was entrusted. I should therefore like to offer him my personal congratulations and those of the Union for Europe of the Nations Group. Sensible compromise should allow us to finalise work on the rules relating to civil aviation in the Union and the safety of air transport.
Air transport operations, licences, training, crew and aircraft of countries outside the Union are also affected. The work we are today involved in is a continuation of the initial 2002 Regulation. In my view, we are dealing with a sensible expansion of the competences of the European Aviation Safety Agency (EASA) and improving many financial and management procedures.
The question as to whether this is necessary and useful is bound to arise in such a situation. The answer has to be yes, in view of the dramatic increase in aircraft movements over Europe and the need to coordinate connections whilst retaining maximum safety levels. These unifying measures do not really involve restricting the sovereignty of Member States. Instead, they amount to an acceptance by these countries of the highest possible standards in the field of civil aviation.
Safety in terms of all stages of the flight itself and also of conditions at airports has to be deemed a priority and must not be allowed to be the subject of conflicts of competence with national authorities. I also anticipate that the competence of the European Agency will be broadened to include matters currently dealt with by Eurocontrol. There is therefore no need for a proliferation of standards.
In this context, including third-country aircraft in the scope of EASA actions is particularly important. It will allow checks to be made to establish ex-ante whether an operator from a specific country meets safety standards before being authorised to fly within the Union or to fly into the Union from outside.
The Convention on International Civil Aviation signed in Chicago on 7 December 1944 plays a key role in this area. Indeed, we marked its anniversary only four days ago when we celebrated International Civil Aviation Day. I would remind the House that the 2007 slogan for this day was: 'Global Air Transport - a driver of sustainable economic, social and cultural development'. I trust that it will not be long before the EASA assumes a role within the ICAO (International Civil Aviation Organization), which is a UN body dealing with issues pertaining to aviation at global level. After all, this is a problem affecting the entire world.
The issue of fees and charges requires clarification. I very much hope that the Commission will take account of the interests of small and medium-sized enterprises in this regard. The Member from Hungary has already spoken to this effect. We are dealing with a very important issue that will benefit our citizens. We therefore trust this venture will be crowned with success. In addition, we hope the details of its implementation will not prove irritating to passengers as is unfortunately sometimes the case in such situations.
on behalf of the Verts/ALE Group. - (DE) Madam President, I would also like to begin my speech with a word of thanks to the rapporteur, Mr Leichtfried. He cooperated closely with us and always kept us informed. That was a good starting point, for the subject was not the purely technical and administrative matter it might seem at first sight. It ultimately became very clear that, as is so often the case, this was a struggle involving numerous competing interests.
Let me deal now with the individual points. I believe - and I hope this reflects a widespread conviction - that a single airspace needs strict and uniform supervision. Divergent investigation standards must become a thing of the past, and at the end of the day we must have an instrument - an instrument with teeth - to properly implement and enforce the blacklisting rules for aircraft based outside as well as inside the European Economic Area. We learned at a hearing that blacklisted aircraft cause far more accidents than all the others. It is, in short, clearly apparent that European rules make very good sense.
We all hope, of course, that we shall now make equally rapid progress on the issue of functional airspace blocks, which continues to be thwarted, as you know, by the national interests of some Member States. That is a great pity as well as being highly detrimental in the long run to efforts to reduce the volume of emissions from air traffic.
Whether there should be penalties or fines was one of the most complex questions. Yes, I am afraid there is no alternative in our world. We saw that intermediate measures were needed for an efficient system, and these have now been put in place.
One final word on cabin crews: I am very pleased that we have now come up with a sound arrangement. It was high time we did. The recognition of that occupational group must be taken further, and another task on the agenda will be to cut emissions and to make aviation less harmful to the climate than it has been to date.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, allow me to express my thanks to all those whose hard work has brought about the outcome of the conciliation procedure, namely Mr Leichtfried and Mr Props of the European Aviation Safety Agency (EASA). I welcome the ambitious plan of the EASA to simplify testing procedures for aircraft under 1 tonne and for aircraft with a maximum take-off mass under 2 tonnes. The debate so far leads me to believe that Annex 2 will be retained in its present form.
I hope that together we will soon open the door to the LSA category - Light Sport Aircraft - in the internal market for all manufacturers in the EU countries. I do not believe that any of the parties involved would like to see the demise of this promising and developing sector, which has several dozen small and medium-sized enterprises operating within it. We urgently need a set of temporary rules for these enterprises, which are situated mainly in Germany, the Czech Republic, Italy and France. I also hope that, following Parliament's accommodating approach, representatives of the Commission and EASA will show similar flexibility and vision in regard to the present position of this rapidly developing segment of the world market.
I believe that their decision will support further development of the light aircraft sector in the European Union by using the recognised testing and certification procedures, mechanisms and organisations.
I hope that the representatives of the Commission and of the Council will, in accordance with the Lisbon Strategy, support further development of this branch of the aviation industry, which is so progressive both in technical and technological terms. At this particular stage of development, premature decisions, just as much as prolonged hesitation, could have fatal consequences for the sector. I look forward to further debate and to the proposal on the progressive lowering of contributions of small manufacturers in aviation engineering. I would like to thank you in advance for your support and understanding in this area as well. As a goodwill gesture, I would like to express my full support for the compromise achieved.
Madam President, there is no doubt that aviation safety is a vitally important issue and one that we cannot afford to ignore. However, the European Aviation Safety Agency continues to display many failings, especially with regard to its ability to run in an efficient and cost-effective manner.
As a result of these inefficiencies, Parliament has in the past decided to suspend funding from the Agency. I am therefore alarmed that, despite these problems, Parliament now appears happy to oversee an extension of the Agency's powers.
In order to highlight the impact that the EASA is having on businesses across the EU, I wish to draw Parliament's and the Commission's attention to the case of a company in my constituency. This company, with whom I have much correspondence, will see charges for the issue and renewal of maintenance approvals soar as a result of these new regulations.
According to my constituent - whose cost increases I have in writing - maintenance costs will rise from GBP 1 206 this year to in excess of GBP 3 000 next year. This represents an increase of 150%. I am worried, to say the least, that an extension of powers to EASA will represent only an increase in terms of the burden of extra red tape and not the extra gain in safety that we all desire.
Until such time that EASA can prove that it is fit for purpose in a manner that is not harmful, especially to small businesses, and in a manner that does not represent yet more red tape, I, along with my British Conservative colleagues, must oppose any further extension of powers to this Agency.
(DE) Madam President, Commissioner, ladies and gentlemen, my opinion is the exact opposite to that of Mr Bradbourn, but, before I proceed, may I add my thanks to Mr Leichtfried for the report and, of course, for the skilfully negotiated compromise. Extending the powers of the European Aviation Safety Agency (EASA) is a step towards guaranteeing the highest possible standards of aviation safety, uniform pilots' licences with equivalent training standards, licensing of airlines from countries outside the European Economic Area and uniform training of cabin crew as well as responsibility for the implementation of EU-OPS.
By enabling EASA to impose fines for non-compliance with safety regulations, I believe we are considerably enhancing its enforcement powers. This, I hope, will soon put a stop to the sometimes unnecessary and unproductive rivalries and power struggles between the national authorities and EASA. The rapid growth of aviation in Europe makes it essential that EASA should be a strong body with centralised responsibility for overseeing technical safety. In my view, this also means that the funding of EASA must be put on a stable long-term basis.
I believe that one of the next steps will be to ensure not only that the work of the national air accident investigation authorities in Europe is coordinated but also that their findings are analysed by EASA. That will enhance safety in Europe and prevent whitewashing by the affected Member States. In the long term, and I emphasise the long term, we need a model in Europe that will not only make the national tier superfluous but will also deal jointly with matters relating to safety and accident prevention, as the Federal Aviation Administration does in the United States. That is my vision.
(EL) Madam President, the three-day discussion of this topic has already been completed and we are simply called upon here to agree on a complex issue: complex because it tries to provide a global solution to problems which are specific in their extent.
Thus, it is proposed that the Commission should be able to impose fines, as an alternative to EASA's power to withhold an airline's certificate in the event of a contravention. Note that under this regulation, the agency in question will be responsible for issuing certificates. This will entail thorough technocratic restructuring and, for this reason, the proposed regulation provides for an independent budget for the agency, so that it does not lose its independence in relation to the Member States.
Although this ambitious scheme seems to have fitted into a proper technocratic mould, I wonder who will bear the political responsibility for possible future mistakes, a responsibility which is currently borne by the competent national minister or administrator of the Civil Aviation Authority. In this case, then, we are creating, in the name of political unification, an agency which has no reason to exist since these matters could very easily have been organised at multilateral level within the framework of existing mechanisms such as the ICAO. Besides, if there is a problem with flight safety, there is no one to blame but the European Commission, which pushed liberalisation of the sector to the limit, with the result that small private airlines are springing up like mushrooms, without the necessary infrastructure or know-how.
Let us not start trying to salvage our mistakes by wasting taxpayers' money! We now have 22 external agencies of the European Union. At some point we will have to limit ourselves to the ones that are essential.
(DE) Madam President, Mr Vice-President, ladies and gentlemen, the oft-invoked 'European sky' is still far from being a genuine common airspace, even after more than 50 years of the European Communities. The Member States remain fundamentally unwilling to give up their sovereign airspace for the sake of a united Europe or even to share their sovereignty with Europe. Moreover, common European legislation is lacking in many specific technical areas too.
Our aim in establishing the European Aviation Safety Agency, or rather in extending its remit, is to forge ahead with a small but important regulatory package. The Commission presented a balanced proposal. The Committee on Transport and Tourism and its rapporteur have, we hope, improved it.
In the next step of the process, the report has been the subject of successful consultation with the Council, which means that we can now be hopeful of its adoption at second reading tomorrow.
Lastly, as many other Members have done before me, I should also like to mention the rapporteur and thank him for his good work. Together with his shadows, Mr Leichtfried has done a really good job. Let me remind the House, however, that there is still a very great deal to do. Yesterday and today we discussed many unresolved issues relating to air safety. I hope we shall manage to reach a consensus on the remaining key issues of funding, comitology and liquids - a buzzword, perhaps, but one with deeper implications. We need a consensus on these matters if the dream of a common European open sky is to become a reality.
(RO) Madam. President, the objective of the proposal for amending the Regulation on common rules in the field of civil aviation and establishing the European Aviation Safety Agency is to improve civil aviation safety in Europe. These amendments aim at extending the initial applicability of the regulation to the aircrafts used in the Community airspace as well, obviously within the limits imposed by the Chicago Convention.
One of the subjects that have created controversies is related to the certification of the on-board personnel. The Commission has continuously taken actions to improve aviation safety; it has regularly published a black list of companies that do not meet the safety standards imposed by the European Union. There is already a sixth list published.
The field of air transport has experienced strong development and this development cannot be achieved without meeting the security standards. Low-cost companies are also part of this development and we should specify that, in 2006 alone, approximately 300 new routes were created, which represented approximately 1,800 flights every week. According to a recent survey, in 2006 alone, low-cost companies transported 140 million passengers, such companies being present in 280 European airports. Low-cost companies provide 427,000 jobs directly or indirectly.
I believe this regulation is extremely important for air transport safety. Although there is a possibility to punish non-observance of security rules, we must not create a bureaucratic system, but a flexible one, which would contribute to the air transport improvement.
I also consider it important to acknowledge certificates for on-board personnel. I congratulate the rapporteur.
Madam President, since its inception in 2003, the European Aviation Safety Agency (EASA) has, sadly, been a benchmark for incompetence. Now it is time to look at the agency carefully. Evidence suggests that safety standards have sometimes been neglected and, after all, the EASA is meant to be a safety agency. What is more important than safety? It is clear the agency has experienced significant difficulties in setting up and operating in a satisfactory way.
Unaccountable delays still exist in its procedures. It is still not meeting its own objectives and the confusion and disruption are putting the EU at a competitive disadvantage.
In the UK, regulatory costs are, of course, high because the Civil Aviation Authority is required to recover its costs from the services it provides. But this does not take into account the new increases in maintenance costs and negative impacts on the repair sector caused by EASA.
But this agency is not just affecting big commercial airlines or businesses. It is affecting private pilots like myself. I am worried. Take the instrument meteorological conditions (IMC) rating, which I myself hold: the certification that allows UK private pilots to fly by using a plane's instruments to fly in more unfavourable weather conditions - well, I understand that is now under threat from EASA.
Flyer magazine in the UK writes that the IMC's case is not helped by the fact that it is designed for peculiarly British conditions. The UK weather means pilots need more of an IMC rating than others. The scrapping of this would be disastrous for the light aviation industry in the UK and might lead to thousands of pilots like myself having their certificates effectively revoked. I must ask, whatever else the Commission looks at, please reassure me and so many other pilots about this important issue.
The EASA's performance has been unacceptable. I am afraid it is not yet fit for purpose. A single aviation market is not going to be achieved while distortions remain, while delays in procedure persist and while common sense is not applied to the aviation sector.
Vice-President of the Commission. - (FR) Madam President, I am at the disposal of Mr Kirkhope, who is an excellent pilot. If he encounters any difficulties with the European Aviation Safety Agency (EASA) - and I do not believe the Agency has made any controversial moves recently - but, if this were the case, I would be the first to protest and would be at your disposal.
Having said that, I also wish to reassure you that the Agency's regulation and control function will not involve any tasks requiring additional financial resources, insofar as these tasks are financed by public funds. I simply ask Parliament to ensure that the Agency has the necessary resources so that, as Mr Bradbourn told us, it is not obliged to seek charges which could be excessive in certain cases.
I honestly believe the EASA's track record has been positive. It is of course understood that the Agency's means of action must be perfected, but I feel we must not underestimate the potential of the EASA for European aviation as a whole. As proof of this, I can tell you that Mrs Marion Blakey, a former Administrator of the FAA in the United States, held meetings with the Agency in Cologne to discuss cooperation since she felt EASA was a high-quality agency. Mrs Blakey told me this personally.
I listened very carefully to the comments by Mr Degutis. As I said, the Commission has not ignored your arguments. It will assess the economic impact on the aircraft market, whether or not aircraft are defined as complex, and I wish to tell you that we have taken due note of your request. I note that you are also a pilot, and we will not bring this matter to a conclusion without studying it carefully and taking appropriate action. You were right to persist.
Madam President, it would be bad form for me to prolong the debate excessively. I particularly wish to thank Parliament. I feel we have made good progress on safety and, as Mr Rack said, on a single European sky imposed in functional airspace blocks. Mrs Lichtenberger is right to say that the blocks are essential for a much more efficient and environmentally friendly sky.
Therefore, Madam President, I thank Parliament for its extremely positive work on this issue. There will be subsequent stages in this process - everything in due course - but I believe we now have a regulation that will make European skies even safer. Once again I wish to express my thanks to the House.
The debate is closed.
The vote will take place tomorrow, Wednesday 12 December 2007.
Written statements (Rule 142)
in writing. - (FR) I am glad we have secured a balanced agreement with the Council. This ought to allow us to rapidly implement the text, which definitely represents progress for the EU and passenger safety.
Now all aircraft from third countries will be inspected and must obtain certification to transport passengers within the EU, and this also represents progress in terms of harmonising the protection of European citizens. This extends the process that began with the European blacklist, allowing all passengers to be protected in the same way regardless of which airport they use within the EU.
Before I finish, I wish to mention another point that I feel is important. In the recent adoption of the Galileo project, 50 million euros were taken from the budgets of several European agencies, and the European Aviation Safety Agency (EASA) was one of them. I have always supported the Galileo project because it is especially important in my region, and I am very glad an agreement has been reached on how it will be financed. I wish to point out, however, that we cannot simultaneously increase the powers of an agency and reduce its budget. EASA must not be affected by this levy.